     Case 2:17-cr-00201-LMA-DMD Document 952 Filed 05/12/20 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                          CRIMINAL ACTION

VERSUS                                                                    No. 17-201

LILBEAR GEORGE,                                                           SECTION I
CHUKWUDI OFOMATA,
& CURTIS JOHNSON, JR.

                   FIFTH AMENDED SCHEDULING ORDER

      Before the Court is the joint motion 1 to enter the proposed Fifth Amended

Scheduling Order submitted by the government and defendants Lilbear George,

Chukwudi Ofomata, and Curtis Johnson, Jr. (collectively, the “defendants”).

      The motion is granted as amended by the Court. 2 The Court hereby sets the

following guidelines and deadlines:

                                    DISCOVERY

      Although the discovery deadlines have passed, the government and the

defendants recognize that the parties will continue to investigate this matter, and all

parties agree to turn over any additional discovery materials in a timely fashion,

reserving their right to file motions to compel if appropriate.

                                BRADY MATERIAL

      The government is aware of its continuing obligation to produce exculpatory

and other impeachment material under Brady v. Maryland, 373 U.S. 83 (1963), and



1R. Doc. No. 949.
2The Court has resolved any disputes between the government and the defendants
relative to the Fifth Amended Scheduling Order as set forth herein.


                                           1
     Case 2:17-cr-00201-LMA-DMD Document 952 Filed 05/12/20 Page 2 of 6




its progeny, and will discharge this obligation. Materials discoverable under Brady,

to the extent they exist, will be provided immediately.

                    JENCKS ACT AND GIGLIO MATERIALS

      Materials to which the defendants and the government are entitled under the

Jencks Act (18 U.S.C. § 3500) and Giglio v. United States, 405 U.S. 150 (1972) will be

provided no later than two weeks in advance of trial in an effort to avoid any delay in

trial. However, Jencks and Giglio materials that involve witness security issues shall

be provided no later than the Wednesday before trial at 9:00 A.M. 3

     MOTIONS IN LIMINE AND PRE-TRIAL EVIDENTIARY MOTIONS

      Motions in limine related to evidentiary issues and additional pre-trial

evidentiary motions shall be filed no later than July 13, 2020. Oppositions shall be

due by July 27, 2020. If any party receives evidence from another party after July 13,

2020 that would require a motion in limine, that party shall contact the Court to

schedule a conference to discuss the same.

                                 STIPULATIONS

      To facilitate judicial economy, where authenticity and technical predicates are

not at issue, the government shall submit proposed stipulations relating to the

authenticity of its evidence no later than December 21, 2020. The stipulations shall

encompass the authenticity of recorded audio/video tapes and business/public

records. The defendants shall review the proposed stipulations and submit proposed



3The defendants have advised the Court that they intend to file a motion for earlier
Jencks production by July 13, 2020. R. Doc. No. 949-1, at 2. Upon the filing of such
motion, the government’s opposition shall be due by July 27, 2020.


                                          2
     Case 2:17-cr-00201-LMA-DMD Document 952 Filed 05/12/20 Page 3 of 6




changes no later than January 5, 2021, with agreement on the final stipulations to

be completed no later than January 11, 2021. The government shall likewise act

accordingly with any stipulations proposed by the defendants.

               WITNESS AND EXHIBIT LISTS – GUILT PHASE

      The government shall submit its proposed guilt phase witness and exhibit lists

to the defendants no later than November 27, 2020. The defendants shall submit their

proposed guilt phase witness and exhibit lists to the government no later than

December 4, 2020. Objections to proposed guilt phase exhibits shall be submitted no

later than December 11, 2020, with responses to the objections due no later than

December 18, 2020.

             WITNESS AND EXHIBIT LISTS – PENALTY PHASE

      The government shall submit its proposed penalty phase witness and exhibit

lists to the defendants no later than December 28, 2020. The defendants shall submit

their proposed penalty phase witness and exhibit lists to the government no later

than January 4, 2021. Objections to proposed penalty phase exhibits shall be

submitted no later than January 11, 2021, with responses to the objections due no

later than January 18, 2021.

                               RULE 1006 EXHIBITS

      Any summary or chart that the government or the defendants intend to

introduce as an exhibit pursuant to Federal Rule of Evidence 1006, along with

supporting materials, shall be exchanged no later than December 28, 2020.




                                         3
     Case 2:17-cr-00201-LMA-DMD Document 952 Filed 05/12/20 Page 4 of 6




               PROPOSED JURY SELECTION PROCEDURES

      The defendants shall submit their proposed jury selection procedures no later

than September 14, 2020. Any response by the government shall be filed no later than

September 28, 2020, and any replies shall be filed no later than October 5, 2020.

                            JURY QUESTIONNAIRE

      The government and the defendants shall submit a joint proposed jury

questionnaire no later than October 12, 2020. The Court may permit additional

questions to be supplemented to the proposed jury questionnaire at a later date for

good cause. Any objections and responses to the proposed jury questionnaire shall be

outlined and included with the joint proposed jury questionnaire. The Court will hold

a status conference to discuss the proposed jury questionnaire on October 19, 2020 at

7:30 A.M.

                      PROPOSED JURY INSTRUCTIONS

      The government and the defendants shall submit proposed jury instructions

for the guilt phase and any penalty phase of the proceedings no later than August 17,

2020. Any objections are due by September 7, 2020, and any replies are due by

September 14, 2020.

                            GUILT PHASE EXPERTS

      The government and the defendants shall disclose their guilt phase experts’

identities, CVs, and summaries, as required by Federal Rules of Criminal Procedure

16(a)(1)(G) and 16(b)(1)(C), no later than October 19, 2020. If the government

discloses evidence to the defendants after the October 19, 2020 deadline, the




                                          4
     Case 2:17-cr-00201-LMA-DMD Document 952 Filed 05/12/20 Page 5 of 6




defendants may designate, within ten working days of the disclosure, experts to

address issues related to such evidence.

      Any challenge to the testimony of guilt phase experts pursuant to Daubert v.

Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), or on any other basis, must

be filed by November 9, 2020, with responses due by November 16, 2020. Any replies

must be filed by November 23, 2020.

  DISCLOSURE OF NON-MENTAL HEALTH EXPERTS AND NOTICE OF
         MITIGATING FACTORS AT THE PENALTY PHASE

      The parties dispute whether the defendants are required to (1) disclose the

identities of their penalty phase, non-mental health experts and (2) provide notice of

the mitigating factors they intend to prove at the sentencing hearing. Accordingly,

the government shall file motions requesting such disclosure, and outlining the legal

basis for its entitlement to the same, no later than November 9, 2020, with responses

due no later than November 16, 2020.

                RULE 12.2 PROCEDURES – MENTAL HEALTH

      The deadline for any defendant’s notice of intent to offer penalty phase mental

health evidence required under Federal Rule of Criminal Procedure 12.2(b)(2) is

September 11, 2020. The deadline for the defendants to provide notice of their intent

to present an insanity defense under Rule 12.2(a), or notice to present expert

testimony relating to a mental disease or defect or any other mental condition bearing

on the issue of guilt under Rule 12.2(b)(1), is also September 11, 2020.




                                           5
    Case 2:17-cr-00201-LMA-DMD Document 952 Filed 05/12/20 Page 6 of 6




     Accordingly,

     IT IS ORDERED that the joint motion to enter the proposed Fifth Amended

Scheduling Order is GRANTED as amended by the Court.

     New Orleans, Louisiana, May 12, 2020.



                                   _______________________________________
                                           LANCE M. AFRICK
                                   UNITED STATES DISTRICT JUDGE




                                      6
